Susan L Brown
Caen eeeeeeeeeeeeeeeeeeeeee eee eee a rr es

From: Susan L Brown

Sent: Wednesday, December 18, 2019 10:27 AM

To: Lindsey Merreighn

Subject: RE: Moran Environmental Recovery, LLC Discovery Responses

Thanks, Lindsey.

Susan L. Brown, Paralegal

Tecklenburg & Jenkins, LLC

Post Office Box 20667

1819 Meeting Street Road, Suite A (29405)
Charleston, South Carolina 29413

Direct Dial: (843) 377-4255

Phone: (843) 534-2628
Facsimile: (843) 534-2629
E-mail: slb@tecklaw.net

web page: www.tecklaw.net

This e-mail and all attachments are CONFIDENTIAL and intended SOLELY for the recipients as identified in the "To", "Ce” and
“Bee"lines of this e-mail, [f you are not an intended recipient. your receipt of this e-mail and its attachments is the result of an
inadvertent disclosure or unauthorized transmittal. Sender reserves and asserts al] rights to confidentiality. including all privileges
which may apply. If you have not executed a fee contract or an engagement letter, this firm does NOT represent you as your attommey,
no duties are intended or created by this communication, and you should NOT rely on the contents of this e-mail and attachments for
legal advice. Clients of this firm should NOT forward, copy or otherwise provide the contents of this e-mail and attachments to
others. This email should not be forwarded to other persons without the permission of the sender. If you have received this
communication and you are not an intended recipient, NOTIFY the sender and DELETE it from your system. All rights of the sender
for violations of the confidentiality and privileges applicable fo this e-mail and any attachments are expressly reserved.

From: Lindsey Merreighn

Sent: Wednesday, December 18, 2019 10:10 AM

To: Susan L Brown <slb@tecklaw.net>

Subject: RE: Moran Environmental Recovery, LLC Discovery Responses

Hey Susan,

Our answers are actually with Chris and Brook for review. I’ve emailed them to get the status and will forward to you as
soon as | get them back. - Lindsey

>

Lindsey Merreighn | Litigation Paralegal
5861 Rivers Avenue, North Charleston, SC 28406

FP: 843-888-8888 | D. 843-725-4246 } F: 843-529-9180
E: imerreighn@jovelawfirm.com

PAARERAE | WW www joyelawlirm.com

00

 

 

 
